Citation Nr: 1549362	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  07-20 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for kidney tumors, to include left renal oncocytoma and right renal cell carcinoma.

2.  Entitlement to service connection for a bladder tumor.  

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD), rated as 10 percent disabling from November 23, 2005 and as 50 percent disabling from April 17, 2009.

5.  Entitlement to an effective date prior to November 23, 2005 for the grant of service connection for PTSD.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for PTSD, a benign bladder tumor, and skin blotches.  The Veteran subsequently perfected an appeal of these issues.  

In March 2008, a hearing was held before a Decision Review Officer (DRO) at the RO in Pittsburgh, Pennsylvania.  In December 2008, the RO denied service connection for a left renal oncocytoma, claimed as kidney cancer, and the Veteran submitted a timely notice of disagreement.  

In March 2009, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ).  In July 2009, the Board granted service connection for PTSD and remanded the issues of entitlement to service connection for a skin disorder and a kidney tumor.  

In May 2010, the Veteran's then-attorney requested reconsideration of the July 2009 Board decision and asserted that the decision failed to address the perfected issue of service connection for a bladder tumor.  In April 2011, the Board issued a supplemental decision remanding service connection for a bladder tumor.  At that time, the Board indicated that the issues of service connection for a skin disorder and a kidney tumor remained on appeal.  

In August 2012, the RO issued a supplemental statement of the case addressing service connection for a bladder tumor, kidney tumor and/or left renal oncocytoma.  The RO found that the December 2008 decision was inextricably intertwined with the issue already placed on appeal and remanded by the Board.  It further noted that the same disability has been variously considered as a bladder tumor, a kidney tumor, and a left renal oncocytoma.  

In September 2012, the RO granted service connection for giant urticaria (hives), claimed as a skin disorder and skin blotches.  This is considered a full grant of the appeal issue and it is resolved and no longer for consideration.  

In August 2013, the RO stated that the Board prematurely took jurisdiction of the kidney issue and furnished a statement of the case addressing service connection for left renal oncocytoma, claimed as kidney cancer.  In October 2013, a Form 9 was received.  

The Board acknowledges that the bladder and kidneys are both part of the genitourinary system.  See 38 C.F.R. § 4.115b (2015).  Notwithstanding, they are separate organs and on review, the Veteran has perfected appeals as to service connection for both a bladder tumor and for a kidney tumor.  Accordingly, the issues will be separately considered.  The kidney tumor issue has been phrased to include the diagnoses pertaining to each kidney (left renal oncocytoma and right renal cell carcinoma) and the Veteran is not prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In May 2014, the RO issued a statement of the case addressing the initial rating and effective date assigned for PTSD.  The RO also issued a statement of the case addressing entitlement to service connection for right ear hearing loss and for a TDIU.  In June 2014, the Veteran submitted a Form 9 and perfected his appeal of these issues.  

In May 2015, a Central Office hearing was held before the undersigned VLJ.  At that time, additional evidence was submitted with a waiver of RO jurisdiction.  The record was also held open.  In July 2015, however, the attorney indicated that they were unable to get the records in question and they asked the Board to proceed with the case.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of service connection for a bladder tumor, initial increased rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.

2.  Kidney tumors, to include left renal oncocytoma and renal cell carcinoma, are not listed as a disease presumptively associated with herbicide exposure; and the preponderance of the evidence is against finding that they first manifested during active service or within one year following discharge, or that they are otherwise related to active service or events therein, to include Agent Orange exposure.  

3.  Resolving reasonable doubt in the Veteran's favor, current right ear hearing loss is related to in-service acoustic trauma.  

4.  At the May 2015 hearing, the Veteran withdrew his appeal of the issue of entitlement to an earlier effective date for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  Kidney tumors, to include left renal oncocytoma and renal cell carcinoma, were not incurred during service, nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2015).

2.  Right ear hearing loss was incurred during active service. 38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 

3.  The criteria for withdrawal of an appeal concerning the claim of entitlement to an effective date prior to November 23, 2005 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to grant service connection for right ear hearing loss, a detailed discussion as to how VA satisfied its duty to notify and to assist regarding this issue is not required.  

As concerns the issue of service connection for kidney tumors, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2008, March 2010, and February 2011, VA notified the Veteran of the information and evidence needed to support his claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, extensive VA and private medical records, Vet Center records, and Social Security Administration records.  

In October 2013, the attorney argued that the RO was obligated to get a genitourinary opinion per the July 2009 remand.  Review of the record shows that a VA opinion was obtained in October 2008.  In July 2009, the Board remanded the issue so that an opinion could be obtained as to whether the left renal oncocytoma had its onset in service or was otherwise related to service on a direct basis.  Additional VA opinion was received in May 2010 and on review, the Board finds the opinion sufficient.  The examiner reviewed the claims folder, discussed the differences between renal cancer and oncocytoma, and provided a rationale for his finding that the kidney tumor was not related to in-service Agent Orange exposure on a direct basis.  The attorney also argued that additional opinion was needed to consider the May 2011 article regarding Agent Orange and kidney cancer.  As discussed below, this article addresses preliminary findings and is general in nature.  Considering the circumstances of this case, the Board does not find it necessary to obtain additional opinion.  

The Veteran provided testimony at two Board hearings and the VLJ's actions at the hearings supplemented the VCAA and complied with any hearing related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this claim.  See 38 C.F.R. § 3.159(c) (2015).  








Analysis

Service connection 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  
38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including other organic diseases of the nervous system (such as sensorineural hearing loss), and malignant tumors, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      Kidney tumors, to include left renal oncocytoma and right renal cell carcinoma

The Veteran asserts that he has kidney tumors and cancer related to military service, to include Agent Orange exposure.  At the outset, the Board notes that this is a complex medical question and neither the Veteran nor his attorney is competent to provide an opinion as to any relationship between the claimed disorders and Agent Orange exposure.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board will focus its discussion on the medical opinions of record.

Review of service treatment records shows the Veteran was seen in September 1969 for complaints of stomach cramps and blood in the urine and was treated for a urinary tract infection - cystitis.  Physical examination revealed no costovertebral angle (CVA) tenderness or other indication of kidney involvement.  On examination for separation in March 1972, the Veteran's genitourinary system was reported as normal on clinical evaluation.  

The claims folder contains an "Agent Orange Claim Form" completed by the Veteran in October 1984 and apparently submitted to the "Agent Orange Computer Center".  At that time, the Veteran reported numerous problems he believed were related to Agent Orange, to include kidney problems.  

Private medical records show the Veteran was treated for kidney stones in June 1993.  An April 2008 discharge summary shows that the Veteran underwent a left partial nephrectomy.  Final diagnosis was (1) hilar left renal mass; and (2) left renal oncocytoma on final pathology.  In January 2011, the Veteran underwent a right partial nephrectomy.  Pathology showed a renal cell carcinoma, conventional (clear cell) type.  

As set forth, the Veteran had tumors of each kidney - benign on the left and cancerous on the right and underwent surgery for both.  Thus, there is evidence of current disability.  

On review, there is no evidence of kidney tumors during service or for many years following.  The Board acknowledges the "Agent Orange Claim Form" wherein the Veteran reports kidney problems; however, this was completed approximately 12 years following discharge and does not serve to establish onset during service or within the presumptive period, nor does it show continuity of symptoms following discharge.   

The Veteran served in Vietnam during the Vietnam era and Agent Orange exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  The claimed kidney tumors are not listed as diseases associated with exposure to herbicide agents and service connection on a presumptive basis as due to herbicide exposure is not warranted.  38 C.F.R. § 3.309(e).  The Board further notes the Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of renal cancer.  See Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924 -28 (August 10, 2012), and Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  In making this determination, the Secretary relied on reports received from the National Academy of Sciences, as well as all other sound medical and scientific information and analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The claims folder contains various opinions addressing the etiology of the kidney tumors.  An October 6, 2008 statement from a private physician, Dr. D.M. (internal medicine and cardiology), states that the Veteran had been his patient since February 1988 and that he had a kidney cancer that required surgery.  It was his opinion that the kidney cancer was as likely as not the result of Agent Orange exposure.  

An October 2008 record from a private urologist, Dr. R., states "[t]he patient seems to be having multiple urological problems, which make it quite likely that these lesions are related to his chemical exposure in the past."  A handwritten note indicates that it is more likely than not related to his chemical exposure.  

In October 2008, the following VA medical opinion was obtained:

Excerpt from M21-1 part IV, sub part II, chapter 2, section C is clear in its statement that there is no positive association with herbicide exposure being the cause of renal cancer.  Dr. [R.'s] note being used as evidence refers to urological problems, which is not renal cancer.  Urological problems is a generic term which generally refers to voiding issues and the like, but not kidney cancer.  Dr. [R.'s] note does not refer to renal cancer.  Renal cancer is not the result of or caused by exposure to Agent Orange.  This is evidenced by the research done by the National Academy of Science and submitted to the [S]ecretary of Veteran's Affairs.  Dr. J.G., Chief of Urology at the University Drive, VA was also consulted, and he agrees with the list published by the National Academy of Science which excludes renal cancer as a result of Agent Orange exposure.  

Additional VA opinion was obtained in May 2010.  The examiner noted that the left partial nephrectomy was performed in 2008 and pathology revealed renal oncocytoma.  The examiner stated:

As previously outlined in his file, renal cancer is not thought to be associated with herbicide exposure, such as Agent Orange, according [to] the National Academy of Sciences.  Renal oncocytoma is not even classified as a renal cancer, but as a benign tumor of the kidney.  It is considered to be a benign tumor of the kidney with different etiology than renal cancer.  Renal oncocytoma is not a rare growth within the kidney.  The etiology is unknown.  

Personally, I have been performing compensation and pension examinations for claims related to the urinary tract and Agent Orange exposure for more than 12 years.  This is the first claim that I have seen with a diagnosis of oncocytoma in any claim.  

For the above reasons, in my opinion, it is not likely that the development of renal oncocytoma is related to Agent Orange exposure.  

As set forth, the record contains opinions both for and against the claim.  That is, the private opinions relate the kidney tumor/urological problems to Agent Orange exposure and the VA opinions do not.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 43 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

On review, the Board finds the May 2010 VA opinion highly probative.  That is, this opinion was based on review of the claims folder and includes sufficient rationale, to include consideration of reports from the National Academy of Sciences.  The private medical opinions are conclusory in nature and not supported by any rationale.  As such, they are not considered probative.

In October 2013, the attorney argued that VA continues to rely on the May 2008 opinion and ignores the article linking kidney cancer to Agent Orange.  A May 2011 article titled "Agent Orange Linked to Kidney Cancer: Study" indicates that there appears to be a link between Agent Orange and kidney cancer in veterans exposed to the herbicide in Vietnam.  This research was conducted at the VA Medical Center in Shreveport, Louisiana, and was based on the examination of records of 297 patients diagnosed with kidney cancer between 1987 and 2009.  

For various reasons, the Board does not find this article sufficient to establish a medical nexus.  First, the article itself states that the findings should be viewed as preliminary because it had not been subjected to peer review.  Second, the article is general in nature and does not consider the specific facts of the Veteran's case.  Thus, it does not serve to establish causation.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) ("Generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive." (quoting Sacks v. West, 11 Vet. App. 314, 317 (1998)).  

In support of the claim, the Veteran submitted copies of unrelated Board decisions which grant service connection for kidney cancer (to include cause of death) as related to Agent Orange.  These decisions are nonprecedential.  See 38 C.F.R. § 20.1303 (2015) (Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.)

The Board has considered the submitted decisions, but notes that the facts of those cases, to include the nature and quality of the positive medical opinions, differ from the current case.  Thus, the referenced decisions are not considered probative as concerns this appeal.  

In summary, kidney tumors, to include left renal oncocytoma and right renal cell carcinoma, did not manifest during service or within any applicable presumptive period.  Additionally, the claimed tumors are not presumptively associated with Agent Orange exposure and the preponderance of the evidence is against finding that they are otherwise related to active service, to include Agent Orange exposure.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

	Right ear hearing loss

In April 2013, the RO granted service connection for left ear hearing loss, but denied service connection for the right ear.  The Veteran disagreed with the denial as to the right ear and perfected this appeal.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records show that the Veteran was seen at the USAF Hospital in Cam Ranh Bay in May 1971.  At that time, he requested a hearing check because he had been in a rocket attack two days prior.  Impression was acoustic trauma with secondary tinnitus.  On separation examination in March 1972, the Veteran's ears and drums were reported as normal on clinical evaluation.  Audiometry did not show a hearing loss disability for VA purposes.  

The Veteran underwent a VA examination in March 2013.  Audiometric testing showed a hearing loss disability in both ears for VA purposes.  Diagnosis was sensorineural hearing loss.  The examiner indicated the hearing loss was at least as likely as not caused by or a result of an event in military service and stated the following:

The separation exam dated 29 Mar 72 revealed a standard threshold shift in the left ear at 3000-4000 Hz.  The right ear has no threshold shifts.  Therefore, the left ear should be service connected only.  The veteran was exposed to hazardous noise and also explosions where he noticed sudden loss of hearing and tinnitus.  

As set forth, the opinion is somewhat confusing.  That is, the examiner provides a positive opinion as to "hearing loss" but goes on to state that service-connection is warranted for the left ear only.  While this suggests a negative opinion as to the right ear, it is not adequate.  In this regard, the Board notes there is no requirement that a threshold shift or a hearing loss disability for VA purposes be shown during service in order for service connection to be established.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

As the VA examination is not adequate as concerns the right ear, it is not probative.  A review of the record shows the Veteran was clearly exposed to acoustic trauma during service and he has a current hearing loss disability in the right ear.  At the May 2015 Central Office hearing, he testified that he had trouble hearing in his right ear since service.  The Veteran is a combat veteran and his reports of noise exposure and subsequent hearing problems are fully consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  Resolving reasonable doubt in his favor, the right ear hearing loss was incurred during active service.  38 C.F.R. § 3.102.  

Effective date

The Veteran perfected an appeal regarding entitlement to an effective date prior to November 23, 2005 for the grant of service connection for PTSD.  At the May 2015 hearing, the attorney confirmed that this issue was being withdrawn from appellate consideration.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

As the appellant has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction over it and it is dismissed. 








							(Continued on the next page)

ORDER

Service connection for kidney tumors, to include left renal oncocytoma and right renal cell carcinoma, is denied.  

Service connection for right ear hearing loss is granted.  

The claim of entitlement to an effective date prior to November 23, 2005 for the grant of service connection for PTSD is dismissed.  


REMAND

As to all issues remanded herein, updated VA records should be obtained.  See 38 C.F.R. § 3.159(c).  Review of virtual VA shows that VA records were last added in May 2014.  

Service connection for a bladder tumor

In the April 2011 supplemental decision, the Board remanded the issue of service connection for a bladder tumor for additional development.  Specifically, the RO was to obtain an opinion as to whether there was at least a 50 percent probability or greater that he had a bladder tumor or other urinary tract disability as a result of active service, to include as due to herbicide or other inservice chemical exposure.  

In the August 2012 supplemental statement of the case, the RO stated that the same disability has been variously considered as a bladder tumor, a kidney tumor and a left renal oncocytoma.  The RO further stated that the instructions in the April 2011 remand were the same as those provided in the July 2009 remand.  

On review, the July 2009 remand asked for an opinion regarding the left renal oncocytoma, or any other identified kidney tumor.  The April 2011 remand asked for an opinion regarding the claimed bladder tumor.  As set forth above, the Board disagrees that these are the same issues.  Accordingly, the bladder tumor issue must be remanded for the requested opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Evaluation for PTSD

In August 2009, the RO granted service connection for PTSD and assigned a 10 percent rating from November 23, 2005.  The Veteran disagreed with the decision and a statement of the case was furnished in May 2014.  At that time, the rating for PTSD was increased to 50 percent from April 17, 2009, resulting in staged ratings.  The Veteran subsequently perfected this appeal and the issue was certified to the Board in October 2014.  

The Veteran argues that an initial 70 percent rating is warranted.  The electronic record includes extensive VA and private psychiatric records.  On review, these records are not necessarily in agreement concerning the level of disability.  For example, Global Assessment of Functioning (GAF) scores range from approximately 40 to 70 during the appeal period.  Additionally, while private psychiatrists note serious symptoms beginning in approximately 2007, this is not consistent with the objective findings noted in VA outpatient and Vet Center records.  Further, the October 2007 VA PTSD examination indicates that the Veteran's symptoms had become more elaborate over the years and reported a GAF of 60, indicating moderate symptoms.  

At the May 2015 hearing, the Veteran argued that he was totally disabled due to PTSD.  The Veteran's spouse also provided testimony regarding the severity of his symptoms.  She testified that his PTSD symptoms worsened after his trip to the Everglades and that the irritability and inability to control his emotions has been getting worse and worse, especially in the last year or so.  When asked whether the PTSD symptoms have been at least as bad as what she was describing since 2005, she responded that they were getting worse. 

On review, the Veteran last underwent a VA examination to determine the nature and severity of his disability in October 2007.  Given the inconsistent findings concerning the level of disability, the testimony as to worsening symptoms, and the length of time since the last examination, the Board finds that a current examination is needed.  See 38 C.F.R. § 3.327 (2015).  

In requesting another examination, the Board notes that effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  While this case involves an initial rating and a lengthy appeal period, this particular issue was not certified to the Board until October 2014.  Thus, the provisions of DSM-5 are for application.  

TDIU

In April 2013, the RO denied entitlement to TDIU.  The Veteran disagreed and perfected this appeal.  

At this time, the Veteran does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a) (2015).  He argues, however, that he is unemployable due to PTSD and therefore, the TDIU issue is inextricably intertwined with the rating issue and must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

A May 2015 private vocational evaluation indicates that the vocational limitations associated with the Veteran's PTSD would prevent him from performing any type of substantial, gainful occupation at any exertional level.  Thus, even if the Veteran does not meet the schedular requirements for TDIU following readjudication of the PTSD issue, the claim must be forwarded for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant medical records from the VA Medical Centers in Pittsburgh, Pennsylvania and Clarksburg, West Virginia for the period from May 2014 to the present.  

2.  Schedule a VA examination to determine the nature and etiology of claimed bladder tumor.  The electronic claims folder must be available for review.  

The examiner is requested to identify all bladder disorders and to provide an opinion as to whether it is at least as likely as not that any such disorder is related to active service or events therein, to include Agent Orange exposure.  In making this determination, the examiner should consider the September 1969 treatment for a urinary tract infection - cystitis.  The examiner is also advised that service connection for the claimed disorder can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.  

The examiner must provide a complete rationale for any opinion offered.  

3.  Schedule the Veteran for a VA examination to determine the current severity of service-connected PTSD.  Pursuant to the latest worksheet for rating PTSD and in accordance with DSM-5, the examiner should provide a detailed review of the Veteran's medical history, current complaints, and nature and extent of PTSD.  

It would be particularly helpful if the examiner would discuss the severity of the Veteran's symptoms throughout the appeal period (November 2005 to the present) and to the extent possible, reconcile the findings of severe PTSD shown in the private records in 2007 and 2008 versus the objective findings shown on VA examination and in VA outpatient and Vet Center records.  

A complete rationale must be provided for any opinion offered.  

4.  Thereafter, readjudicate the PTSD issue and determine whether the Veteran meets the schedular criteria for a TDIU rating.  If he does not, the claim should be submitted to the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

5.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the remaining appeal issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


